Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the items marked “A” on the invoices and checked “GF” by examiner George Felzer, and that such values are the appraised values, less the additions made by the appraiser for .British purchase tax.
Insofar as the appeals relate to all other merchandise they are hereby dismissed.